Citation Nr: 9926461	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-22 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in effect, implemented an April 
1993 Board decision granting service connection for PTSD.  
The May 1993 rating decision assigned a 10 percent disability 
rating for PTSD, which was subsequently increased to 30 
percent in a September 1993 rating decision.  This was not a 
full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9411.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

The veteran also perfected his appeal as to the effective 
date assigned for the grant of service connection for PTSD.  
However, he submitted a signed statement in May 1994 
withdrawing this issue from his appeal.  An appeal may be 
withdrawn in writing at any time before the Board renders a 
decision.  See 38 C.F.R. § 20.204 (1998).  Once the veteran 
withdrew this issue from his appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and this issue is therefore not before the 
Board.


REMAND

In the veteran's October 1993 substantive appeal, he 
requested a personal hearing before a Member of the Board at 
the RO.  However, he was only provided a hearing before a 
local Hearing Officer.  In July 1999, the Board sent a letter 
to the veteran asking him to clarify whether he still wanted 
a hearing before the Board.  He was advised that if he did 
not respond within 30 days, the Board would assume that he 
still wanted such a hearing.  The veteran did not respond.  
Since he has not been provided a hearing in accordance with 
his request, it is appropriate to remand this claim for due 
process reasons.  

Accordingly, this claim is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to accord due process, and no 
inference should be drawn as to the final disposition of this 
claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


